

116 S2042 IS: National Purple Heart Hall of Honor Commemorative Coin Act
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2042IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Schumer (for himself, Ms. Duckworth, Mrs. Gillibrand, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the National Purple
 Heart Hall of Honor.1.Short titleThis Act may be cited as the National Purple Heart Hall of Honor Commemorative Coin Act.2.FindingsThe Congress finds the following:(1)The mission of the National Purple Heart Hall of Honor is—(A)to commemorate the extraordinary sacrifice of servicemembers of the United States who were killed or wounded by enemy action; and(B)to collect and preserve the stories of Purple Heart recipients from all branches of service and across generations to ensure that all recipients are represented.(2)The National Purple Heart Hall of Honor first opened its doors on November 10, 2006, in New Windsor, New York.(3)The National Purple Heart Hall of Honor is colocated with the New Windsor Cantonment State Historic Site.(4)The National Purple Heart Hall of Honor is the first to recognize the estimated 1,800,000 servicemembers of the United States wounded or killed in action representing recipients from the Civil War to the present day, serving as a living memorial to their sacrifice by sharing their stories through interviews, exhibits, and the Roll of Honor, an interactive computer database of each recipient enrolled.3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have a diameter of 0.850 inches; and(C)contain 90 percent gold and 10 percent alloy.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain not less than 90 percent silver.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal TenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic ItemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design Requirements(1)In generalThe design of the coins minted under this Act shall be emblematic of the mission of the National Purple Heart Hall of Honor.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2021; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary after consultation with the Commission of Fine Arts and the National Purple Heart Hall of Honor, Inc.; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of CoinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint FacilityOnly the West Point Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for IssuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2021.6.Sale of coins(a)Sale PriceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk SalesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid Orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include a surcharge of—(1)$35 per coin for the $5 coin;(2)$10 per coin for the $1 coin; and(3)$5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the National Purple Heart Hall of Honor, Inc. to support the mission of the National Purple Heart Hall of Honor, Inc., including capital improvements to the National Purple Heart Hall of Honor facilities.(c)AuditsThe National Purple Heart Hall of Honor, Inc. shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.